      Case 1:21-cr-00292-RCL Document 78 Filed 06/29/21 Page 1 of 1
USCA Case #21-3020    Document #1904407      Filed: 06/29/2021  Page 1 of 1


                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________


No. 21-3020                                                September Term, 2020
                                                                    1:21-cr-00292-RCL-1
                                                  Filed On: June 29, 2021 [1904407]
United States of America,

              Appellee

      v.

Christopher John Worrell,

              Appellant

                                     MANDATE

      In accordance with the judgment of May 5, 2021, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




Link to the judgment filed May 5, 2021
